251 S.W.3d 407 (2008)
Mary J. MANLEY, Appellant,
v.
Jeffrey D. MANLEY, Respondent.
No. WD 68433.
Missouri Court of Appeals, Western District.
May 6, 2008.
George Miller, Maryville, MO, for appellant.
Jeffrey D. Manley, acting pro se.
Before PAUL M. SPINDEN, P.J., JAMES M. SMART, JR., and THOMAS H. NEWTON, JJ.
PER CURIAM.
Mary J. Manley ("Wife") appeals the circuit court's dismissal of her petition for dissolution of marriage to Jeffrey D. Manley ("Husband"). Husband filed a petition for dissolution in Stone County, Missouri, on March 16, 2007. On April 12, 2007, Wife filed her Petition for Dissolution of Marriage with the Circuit Court of Nodaway County, Missouri. On May 9, 2007, the court dismissed Wife's petition.
Wife appeals the trial court's dismissal of her petition. Husband moved to dismiss the appeal as moot, because after the appeal was filed and the case briefed, the court transferred his petition from Stone County to Nodaway County. Wife has not responded to Husband's motion. Given that Husband's petition is now in Nodaway County, which is where Wife wanted it, we *408 determine that the appeal is moot. Therefore, we dismiss the appeal.